                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

RAMON VENEGAS,

      Plaintiff,

v.                                                CASE NO. 8:18-cv-1941-T-02AEP

AMERICAN MEDICAL RESPONSE
AMBULANCE SERVICE, INC.,

      Defendant.
                                            /

                                      ORDER

      This cause comes before the Court on Plaintiff’s Application to Proceed In

Forma Pauperis pursuant to 28 U.S.C. § 1915, at docket 12, which was referred to

the magistrate judge. The magistrate judge issued a report recommending the

motion be denied and the complaint be dismissed. Dkt. 13. Plaintiff has not filed

an objection.1

      The magistrate judge found that the allegations of the amended complaint

(Dkt. 11) fail to establish a viable federal claim or to otherwise provide a basis for

jurisdiction. For the reasons explained in the report and recommendation, the

magistrate judge’s recommendation (Dkt. 13) is approved and affirmed in all



      1
       Plaintiff was given an extension of time to file an objection to the report and
recommendation on or before January 14, 2019. Dkt. 15 (Order dated December 3,
2018).
respects. Plaintiff’s Application to Proceed In Forma Pauperis pursuant to 28

U.S.C. § 1915 (Dkt. 12) is denied. The amended complaint (Dkt. 11) is dismissed.

The Clerk is directed to close the case.

      DONE AND ORDERED at Tampa, Florida, on January 18, 2019.



                                   s/William F. Jung
                                 WILLIAM F. JUNG
                                 UNITED STATES DISTRICT JUDGE


COPIES FURNISHED TO:
Plaintiff, pro se




                                           -2-
